UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7459


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

WAYNE EDWARD JOYNER,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:92-cr-00083-AVB-2)


Submitted:   December 17, 2015             Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wayne Edward Joyner, Appellant Pro Se. Lawrence Joseph Leiser,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wayne       Edward   Joyner      appeals            the    district       court’s    order

denying      his    Fed.    R.   Crim.       P.       36   and    18    U.S.C.    § 3582(c)(2)

(2012)       motions.       We    have       reviewed        the       record     and    find    no

reversible error.           Accordingly, we affirm for the reasons stated

by     the     district      court.           United             States     v.    Joyner,       No.

1:92-cr-00083-AVB-2 (E.D. Va. July 31, 2015).                               We dispense with

oral    argument        because       the    facts         and     legal    contentions         are

adequately         presented     in    the    materials            before    this       court   and

argument would not aid the decisional process.



                                                                                         AFFIRMED




                                                  2